DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/29/2021 has been entered.  Claims 1-20 remain pending.  Claims 9-17 were previously withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kocur et al. (US 2009/0264539 A1) in view of Claude (US 2005/0107531 A1) as evidenced by Amin-Sanayei (US 2009/0203864 A1)
Regarding claims 1-8 and 19, Kocur et al. disclose block copolymers of PVDF and PVDF-HFP is prepared by living free radical polymerization of a living mid-block of polyacrylate which can be made first and then VDF or VDF and HFP can be polymerized on the ends to produce the BAB block structure [0038].  Kocur et al. discloses the polymer molecular weight must be high enough to provide sufficient toughness so the films comprising the polymers will not be rubbed off during handling or deployment of the stent [0027].  Kocur et al. is concerned with adhesion to standard surfaces such as stainless steel [0030]. 
However, Kocur et al. do not disclose from 0.1 to 25 wt% of a low molecular weight chain transfer agent or non-fluorinated block wherein the chain transfer agent has a weight average molecular weight of less than 20,000.  As the formation of block copolymers having different level of hydrophobicity and permeability with different surface and mechanical properties are variables that can be modified by adjusting said ratio of the fluorinated block to In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
	However, Kocur does not disclose the modified fluoropolymer has a solution viscosity of greater than 10 cp at 5% weight percent in NMP.  As the sufficient toughness so the films comprising the polymers will not be rubbed off during handling or deployment of the stent is variable that can be modified by adjusting said molecular weight which is also reflective of the solution viscosity as per the teachings of Amin-Sanayei [0003] , the precise solution viscosity would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, solution viscosity, and the motivation to do so would have been to obtain desired sufficient toughness so the films comprising the polymers will not be rubbed off during handling or deployment of the stent (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
Regarding the method limitations, the Office notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F. 2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process). See MPEP § 2113.

Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that the chain transfer agent terminates the growing fluoropolymer chain (page 6) is not persuasive. The instant claim is drawn to a modified fluoropolymer and not the manner in which the fluoropolymer is made.  The structure of the polymer is still a fluoropolymer with polyacrylate groups on the chain ends.  The resulting polymer per the teachings of Kocur is still a block copolymer.  Furthermore, the transitional phrase is “comprising” and does not exclude other groups from being present on the modified flrooplymer.  It is suggested to narrow the type of functional groups present on the low molecular weight functional transfer agent.  Regarding the method limitations, the Office notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F. 2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process). See MPEP § 2113.
B) Applicant’s argument that the chain transfer agent is not growing (page 7) is not persuasive.   In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the growing block as manner of how it made) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
C) Applicant’s argument that Claude is related to a macromere and not a polymer (page 7) is not persuasive.  The teachings of Claude is only used in related to amounts of the nonfluorinated block and fluorinated block.  The properties would expected to be similar whether a smaller polymer and larger polymer as it relates to macromere which is still a polymer.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Amin-Sanayei (US 10,160,820 B2) teaches a linear, semi-crystalline fluorpolymers containing 0.5 to 2 mol% of at least one vinyl ester monomer unit.  
Mikofalvy (US 3,748,295) teaches vinylidene halide copolymers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.